DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, it is unclear if the term “a throttle” of line 7 is the same as the “a throttle” of line 9, or if it is a different, additional throttle.
Claims 19-22 are rejected for depending from claim 18.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-14, 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Bruninga (4,189,099).
Regarding claim 1, Bruninga shows A fountain structure (fig 2) comprising:  a housing (the housing of the pop up sprinklers. Bruninga teaches USPN 3,589,616 as a pop up sprinklers that the nozzle of Bruninga can be used with, the housing of USPN 3,589,616 is element 2) for placement within an opening (hole in the ground); a cover (14) to enclose the housing within the opening, the cover comprising an exposed surface when enclosing the housing (fig 2); an adjustable valve (70, 22) to change a flow of fluid from the fountain structure, the valve being enclosed within the housing (it will be in the lowered state ); and  an adjustment bezel (12) comprising a first portion (20 and 42) and a second portion ( 24), the first portion configured to move in response to a manipulation of the adjustment bezel, and the second portion enclosed within the housing (in the lowered position) and configured to engage with the valve (fig 1); wherein movement of the bezel causes a change in position of the valve along a central axis relative to the bezel  and a throttle (62, fig 2)  to change the flow of fluid  and wherein a position of the adjustment bezel along the central axis is fixed relative to the cover (24 and 12 are fixed with respect to the cover 14).
Regarding claim 5, the bezel and the valve are substantially cylindrical (fig 1).
Regarding claim 6, further comprising a nozzle (54) located at the output of the valve, the nozzle configured to direct the fluid flowing from the valve in a -2-U.S. Application Serial No. 16/405,148 Response to Office Action dated May 28, 2021 predetermined pattern (fig 2).  
Regarding claim 7,  wherein the nozzle, the bezel, the cover, and the valve are aligned with the central axis (fig 2).  
Regarding claim 8,  the opening is recessed within an underlying structure such that the exposed surface of the cover is mounted flush with a surface of the underlying structure when enclosing the housing (when the sprinkler is buried in the ground this will be the case).
Regarding claim 9, the first portion of the bezel is manually rotatable or rotatable by employing a tool (20, fig 1, a wrench).  
Regarding claim 10,  wherein the first portion of the bezel further comprises one or more mating features configured to facilitate rotation via the tool (20, fig 1).
Regarding claim 11, the first portion is at least partially exposed on the surface of the cover (fig 1, 2).  
Regarding claim 12,  the cover comprises an aperture (54) through which the first portion is at least partially exposed below the surface of the cover.
Regarding claim 13, the cover is removable from the fountain structure, the first portion at least partially enclosed when the cover is in place on the fountain structure, and the first portion is at least partially exposed when the cover is removed (fig 2).  
Regarding claim 14,  wherein the opening is located under a play surface (the ground) and the cover is substantially flush with the play surface (this is true when the sprinkler is buried). 
Regarding claim 17, in the use of Bruninga, all method steps of claim 17 will be performed. 

Regarding claim 18, Bruninga shows a fountain structure comprising: a. a cylindrical adjustable valve (70, 22) operable to change a flow of fluid from the fountain structure, the valve being enclosed within a housing (2 of USPN 3,589,616) by a cover (14); and b. an adjustment bezel (20, 24 and 42) comprising a first portion (20, 42) and a second portion (24), the first and second portions configured to move in response to a manipulation of the adjustment bezel, and the second portion enclosed within the housing and configured to engage with the valve (fig 2); and c. a throttle (62) arranged within the adjustable valve and the adjustment bezel (fig 2), wherein movement of the bezel causes a change in a position of the valve along a central axis relative to the bezel and the throttle to change the flow of fluid (fig 2), and wherein a position of the adjustment bezel along the central axis is fixed relative to the cover (24 and 20 are fixed with respect to the cover 14).
Regarding claim 19,  the valve includes an internal flange (68) extending inward toward the central axis.  
Regarding claim 20,  the throttle includes at least one lateral extension (the widest part of 62) extending outward from the central axis.  
Regarding claim 21,  wherein movement of the valve along the -5-U.S. Application Serial No. 16/405,148 Response to Office Action dated September 27, 2021 central axis changes a distance between the at least one lateral extension and the internal flange, thereby adjusting a space through which water flows through the bezel (this is how the valve works).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-4 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruninga (4,189,099).
Regarding claims 2 and 22, Bruninga shows all aspects of the applicant’s invention as in claims 1 and 18 above, including that the valve is threadably engaged with the second portion of the bezel at a first end of the valve but fails to show that the valve is  threadably engaged with a fluid inlet at a second end of the valve,   
The examiner takes official notice that screws and threads are very common mean of attaching two elements together.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a screw or threads to attach the valve to a water source at the second end  in order to have the two elements secured together and still easily separable.

Regarding claim 3, the throttle (62) is arraigned within the valve (fig 2) and configured to change flow of the fluid based on a position of the throttle relative to the valve.  
Regarding claim 4,  the first portion of the bezel is configured to rotate about a central axis, wherein rotational movement of the first portion of the bezel causes the valve position to change along the central axis relative to the throttle to change the flow of the fluid (fig 2).  


Response to Arguments
The applicants arguments are moot in view of the new grounds of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        10/24/22